DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 11/18/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/13/2020 and 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manna (US 2016/0212455), or alternatively, Li (US 20190182494) in view of Popkiewicz et al (US 2015/0078733).

determine a target image, wherein the target image is an image that is in M frames of images of a target video and that comprises a first print advertisement, and wherein M is a positive integer (e.g., see Para 27; Para 33; such as the media content 122 is embodied as visual content, the object or portion of content identified by the advertising placeholder placement module 204 may be embodied as any object, area, device, or structure displayed in the one or more images of the media content 122 on which advertising content may be displayed; a particular content object may occur in any number of images (e.g., frames) of the video); determine a target area in which the first print advertisement is located in the target image (see Para 27; identify an area in which the first print advertisement such as a billboard or pizza box is located in the target image); embed a second print advertisement into the target area to replace the first print advertisement (see Para 28; then embed a second print advertisement into the target area to replace the first print advertisement).
Alternatively, 
Li discloses a computer device (e.g., see Fig. 9, -900) with corresponding method, comprising a memory (924) configured to store computer-executable instructions (e.g., see Para 18); and a processor (902) coupled to the memory and configured to execute the instruction to cause the computer device to determine a target image, wherein the target image is an image that is in M frames of images of a target video and that comprises a first print advertisement, and wherein M is a positive integer (e.g., see Para 22); determine a target area in which the first print advertisement is located in the target image (see Para 23-24); embed a second print advertisement into the target area to replace the first print advertisement (see Para 30; such as replace a billboard with an advertisement).
Manna or Li is not explicit about converting a style of the target image in which the second print advertisement is embedded, wherein a style of the second print advertisement after style conversion is consistent with a style of an image pixel outside an area in which the second print advertisement is located in the target image.
converting a style of the target image in which the second print advertisement is embedded, wherein a style of the second print advertisement after style conversion is consistent with a style of an image pixel outside an area in which the second print advertisement is located in the target image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Manna or Li to include converting a style of the target image in which the second print advertisement is embedded, wherein a style of the second print advertisement after style conversion is consistent with a style of an image pixel outside an area in which the second print advertisement is located in the target image, as taught by Popkiewicz so as to blend seamlessly with the original video material.


6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manna (US 2016/0212456) or Li (US 20190182494) and Popkiewicz et al (US 2015/0078733) as applied to claims 1 and 11 above, and further in view of Luan et al (US 2018/0122114).

Regarding Claims 2 and 12, Manna or Li in view of Popkiewicz disclose the computer device is an identity recognition apparatus, and wherein the processor is configured to execute instructions to cause the identity recognition apparatus to recognize whether an ith frame of image in the M frames of images comprises the first print advertisement; and determine, when the ith frame comprises the first print advertisement, that the ith frame is the target image, wherein i is a positive integer ranging from 1 to M successively  (see Manna: Para 33; Li: Para 22; Popkiewicz: Para 50-51; Para 61) but is silent about recognizing processing is based on a first convolutional neural network model.
In an analogous art, Luan, as in one embodiment, discloses using a convolutional neural network model to identify a target object (see Para 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combined system of Manna or Li and Popkiewicz to include recognizing a target object based on a first convolutional neural network model, as taught by Luan to take advantage of known technique to automate the process to reduce burden and increase accuracy.


7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manna (US 2016/0212456) or Li (US 20190182494) and Popkiewicz et al (US 2015/0078733) as applied to claims 1 and 11 above, and further in view of Dal Mutto et al (US 2019/0108396).

Regarding Claims 8 and 18, Manna or Li in view of Popkiewicz would disclose and render “the computer device is an identity recognition apparatus, wherein the processor is configured to execute instructions to cause the identity recognition apparatus to input the target image in which the second print advertisement is embedded to obtain an image after style conversion, and wherein the style of the second print advertisement is consistent with a style of an image pixel outside the second print advertisement in the image after style conversion” to be obvious (see Popkiewicz: Para 40; Para 61-62; Para 192) but is silent about inputting to a generative adversarial network model to obtain an image after style conversion.
In an analogous art, Dal Mutto, as in one embodiment, discloses using a generative models (such as Generative Adversarial Networks or GANs) to transform the supplied input to generate a transformed output (e.g., output visual data such as an output 3-D model) (see Para 208). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combined system of Manna or Li and Popkiewicz to include inputting to a generative adversarial network model to obtain an image after style conversion, as taught by Dal Mutto to take advantage of automation technique to automate the process to reduce burden and increase accuracy.

Allowable Subject Matter
8.	Claims 3, 5, 7, 9, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Claims 1-2, 8, 11-12 and 18 are rejected.
	Claims 3-7, 9-10, 13-17, 19 and 20 are objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426